Name: 74/505/EEC: Commission Decision of 17 September 1974 authorizing the Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-10-17

 Avis juridique important|31974D050574/505/EEC: Commission Decision of 17 September 1974 authorizing the Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements Official Journal L 280 , 17/10/1974 P. 0014 - 0020++++COMMISSION DECISION OF 17 SEPTEMBER 1974 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING LESS STRINGENT REQUIREMENTS ( 74/505/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) CONCERNING THE MARKETING OF FOREST REPRODUCTIVE MATERIAL , AS LAST AMENDED BY THE ACT OF ACCESSION ( 2 ) AND THE COUNCIL DECISION OF 1 JANUARY 1973 ( 3 ) ADJUSTING THE DOCUMENTS CONCERNING THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE REQUEST SUBMITTED BY THE NINE MEMBER STATES ; WHEREAS IN ALL THE MEMBER STATES PRODUCTION OF REPRODUCTIVE MATERIAL OF THE SPECIES SET OUT IN THE ANNEX HERETO IS INSUFFICIENT , WITH THE RESULT THAT THE REQUIREMENTS IN THESE COUNTRIES FOR REPRODUCTIVE MATERIAL OF THE AFORESAID SPECIES CANNOT BE MET ; WHEREAS NOR ARE THIRD COUNTRIES ABLE TO SUPPLY IN SUFFICIENT QUANTITIES REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED AFFORDING THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS IT IS CONSEQUENTLY APPROPRIATE TO AUTHORIZE THE MEMBER STATES TO ALLOW , FOR A LIMITED PERIOD , THE MARKETING OR REPRODUCTIVE MATERIAL OF THE SPECIES IN QUESTION WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS FOR GENETIC REASONS THE SEED MUST BE COLLECTED AT PLACES OF ORIGIN WITHIN THE NATURAL RANGE OF THE SPECIES IN QUESTION , WHILE TO ENSURE THE IDENTITY OF THE SEED IT IS NECESSARY THAT AS STRICT GUARANTEES AS POSSIBLE ARE GIVEN ; WHEREAS IT IS MOREOVER APPROPRIATE TO AUTHORIZE EACH OF THE NINE MEMBER STATES TO APPROVE FOR MARKETING IN ITS TERRITORY SEED SATISFYING LESS STRINGENT REQUIREMENTS , AND ALSO PLANTS PRODUCED THEREFROM , WHERE SUCH SEED HAS BEEN APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE ; WHEREAS SUCH A MEASURE IS OF A KIND CALCULATED TO PERMIT INTRA-COMMUNITY TRADE IN THE REPRODUCTIVE MATERIAL CONCERNED AND TO SATISFY MORE PRECISELY THE RESPECTIVE NEEDS OF THE MEMBER STATES CONCERNED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . EVERY MEMBER STATE IS AUTHORIZED , ON THE TERMS SPECIFIED IN THE ANNEX HERETO AND ON CONDITION THAT PROOF AS SPECIFIED IN ARTICLE 2 IS FURNISHED AS REGARDS THE PLACE OF PROVENANCE OF THE SEED AND THE ALTITUDE AT WHICH IT WAS COLLECTED , TO APPROVE FOR MARKETING WITHIN ITS TERRITORY SATISFYING LESS STRINGENT REQUIREMENTS . 2 . EVERY MEMBER STATE IS ALSO AUTHORIZED TO APPROVE FOR MARKETING IN ITS TERRITORY SEED APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE . 3 . EVERY MEMBER STATE IS ALSO AUTHORIZED TO APPROVE FOR MARKETING IN ITS TERRITORY PLANTS PRODUCED FROM THE ABOVEMENTIONED SEED . ARTICLE 2 1 . THE PROOF REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE CONSIDERED TO BE FURNISHED WHERE THE SEED IS OF THE CATEGORY " SOURCE-IDENTIFIED REPRODUCTIVE MATERIAL " AS DEFINED IN THE OECD SCHEME FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE OF 30 MAY 1967 . 2 . WHERE THE OECD SCHEME MENTIONED IN PARAGRAPH 1 IS NOT APPLIED AT THE PLACE OF PROVENANCE OF THE SEED , OTHER OFFICIAL EVIDENCE SHALL BE ADMISSIBLE . 3 . WHERE , FOR THE SPECIES LARIX LEPTOLEPIS , PICEA SITCHENSIS , PINUS STROBUS AND PSEUDOTSUGA TAXIFOLIA OFFICIAL EVIDENCE CANNOT BE PROVIDED , MEMBER STATES MAY ACCEPT OTHER , NON-OFFICIAL , EVIDENCE . ARTICLE 3 THE AUTHORIZATION GIVEN IN ARTICLE 1 ( 1 ) AND ( 2 ) SHALL EXPIRE ON 31 DECEMBER 1980 . ARTICLE 4 EVERY MEMBER STATE SHALL BEFORE 31 JANUARY OF EACH YEAR COMMUNICATE TO THE COMMISSION PARTICULARS OF THE QUANTITIES OF SEED SATISFYING LESS STRINGENT REQUIREMENTS WHICH WERE APPROVED FOR MARKETING IN ITS TERRITORY UNDER THIS DECISION DURING THE PRECEDING YEAR . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 SEPTEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 2 , 1 . 1 . 1973 , P . 1 . ANNEX MEMBER STATE*ALBIES ALBA MILL.*FAGUS SILVATICA L.*LARIX DECIDUA MILL .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*200*AUSTRIA , POLAND , ROMANIA , CZECHOSLOVAKIA*BEFORE 1 JULY 1974****600*AUSTRIA , POLAND , SWITZERLAND , CZECHOSLOVAKIA*1 JULY 1973 TO 30 JUNE 1974* BELGIUM****20 000*ROMANIA , CZECHOSLOVAQUIA*1 JANUARY 1974 TO 31 DECEMBER 1974*100*CZECHOSLOVAKIA , POLAND*1 JULY 1973 TO 30 JUNE 1974* DENMARK*500*ROMANIA*BEFORE 1 JULY 1974*13 000*BULGARIA , ROMANIA , CZECHOSLOVAKIA*1 JANUARY 1974 TO 31 DECEMBER 1974**** FRANCE****25 000*ROMANIA , CZECHOSLOVAKIA*1 JANUARY 1974 TO 31 DECEMBER 1974*500*AUSTRIA , POLAND , CZECHOSLOVAKIA*1 JULY 1973 TO 30 JUNE 1974* IRELAND********** ITALY********** LUXEMBOURG********** NETHERLANDS*50*ROMANIA*BEFORE 1 JULY 1974*10 000*POLAND , ROMANIA , CZECHOSLOVAKIA*1 JANUARY 1974 TO 31 DECEMBER 1974*100*AUSTRIA , POLAND , CZECHOSLOVAKIA*1 JULY 1973 TO 30 JUNE 1974* UNITED KINGDOM****5 100*BULGARIA , ROMANIA*1 JANUARY 1974 TO 31 DECEMBER 1974*550*AUSTRIA , POLAND , CZECHOSLOVAKIA*1 JULY 1973 TO 30 JUNE 1974* MEMBER STATE*LARIX LEPTOLEPIS ( SIEB . AND ZUCC . ) GORD.*PICEA ABIES KARST.*PICEA SITCHENSIS TRAUTV . ET MEY .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY****200*AUSTRIA , POLAND , ROMANIA , CZECHOSLOVAKIA , YUGOSLAVIA*1 JULY 1973 TO 30 JUNE 1974*600*BRITISH COLUMBIA ( CDN ) WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* BELGIUM*140*JAPAN*1 JULY 1973 TO 30 JUNE 1974****80*BRITISH COLUMBIA ( CDN ) WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* DENMARK*250*JAPAN*1 JULY 1973 TO 30 JUNE 1974*1 000*ROMANIA , UKRAINE ( USSR ) *BEFORE 1 JULY 1974*300*QUEEN CHARLOTTE ISLE ( CDN ) , ALASKA ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* FRANCE*600*JAPAN*1 JULY 1973 TO 30 JUNE 1974*3 000*POLAND , ROMANIA*1 JULY 1973 TO 30 JUNE 1974*500*WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* IRELAND*******4*OREGON ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* ITALY*200*JAPAN*1 JULY 1973 TO 30 JUNE 1974******* LUXEMBOURG*2*JAPAN*1 JULY 1973 TO 30 JUNE 1974******* NETHERLANDS*100*JAPAN*1 JULY 1973 TO 30 JUNE 1974*500*POLAND , CZECHOSLOVAKIA*1 JULY 1973 TO 30 JUNE 1974*100*BRITISH COLUMBIA ( CDN ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974* UNITED KINGDOM*30*JAPAN*1 JULY 1973 TO 30 JUNE 1974*40*AUSTRIA , POLAND*1 JULY 1973 TO 30 JUNE 1974*20*QUEEN CHARLOTTE ISLE ( CDN ) *1 JULY 1973 TO 30 JUNE 1974* MEMBER STATE*PIRUS NIGRA ERN.*PINUS SILVESTRIS L.*PINUS STROBUS L .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*500*AUSTRIA , YUGOSLAVIA*1 JULY 1973 TO 30 JUNE 1974*200*POLAND*1 JULY 1973 TO 30 JUNE 1974*200*APPALACHIANS ( USA ) *1 JULY 1973 TO 30 JUNE 1974* BELGIUM*200*AUSTRIA , YUGOSLAVIA*1 JULY 1973 TO 30 JUNE 1974******* DENMARK*400*HUNGARY , YUGOSLAVIA*1 JULY 1973 TO 30 JUNE 1974*150*VESTLANDET ( N ) , SAEVEROSEN ( N ) , LATVIA ( USSR ) , LITHAUANIA ( USSR ) *1 JULY 1973 TO 30 JUNE 1974*10*ADIRONDAK , MOUNTAINS , NEW YORK ( USA ) *BEFORE 1 JULY 1974* FRANCE*2 500*AUSTRIA , YUGOSLAVIA*1 JULY 1973 TO 30 JUNE 1974*800*POLAND*1 JULY 1973 TO 30 JUNE 1974*400*SWITZERLAND , APPALACHIANS ( USA ) *1 JULY 1973 TO 30 JUNE 1974* IRELAND********** ITALY********** LUXEMBOURG********* NETHERLANDS*200*AUSTRIA*1 JULY 1973 TO 30 JUNE 1974****200*ONTARIO ( CDN ) , APPALACHIANS ( USA ) *1 JULY 1973 TO 30 JUNE 1974* UNITED KINGDOM********** MEMBER STATE*PSEUDOTSUGA TAXIFOLIA ( POIR . ) BRITT.*QUERCUS BOREALIS MICHX.*QUERCUS PENUNCULATA EHRH .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*7 000*BRITISH COLUMBIA ( CDN ) , OREGON ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* BELGIUM*600*WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* DENMARK*100*WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* FRANCE*1 200*BRITISH COLUMBIA ( CDN ) , OREGON ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* IRELAND********** ITALY*1 000*CALIFORNIA ( USA ) , OREGON ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* LUXEMBOURG*15*BRITISH COLUMBIA ( CDN ) , OREGON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* NETHERLANDS*500*WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974******* UNITED KINGDOM*150*OREGON ( USA ) , WASHINGTON ( USA ) *1 JULY 1973 TO 30 JUNE 1974*6 700*POLAND , ROMANIA , CZECHOSLOVAKIA*1 JULY 1973 TO 31 DECEMBER 1974*19 000*POLAND , ROMANIA , CZECHOSLOVAKIA*1 JANUARY 1974 TO 31 DECEMBER 1974* MEMBER STATE*QUERCUS SESSILIFLORA SAL .*** *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY********** BELGIUM********** DENMARK*6 000*NORWAY*BEFORE 1 JANUARY 1975******* FRANCE********** IRELAND********** ITALY********** LUXEMBOURG********** NETHERLANDS********** UNITED KINGDOM*6 000*POLAND , ROMANIA , CZECHOSLOVAKIA*1 JANUARY 1974 TO 31 DECEMBER 1974